Exhibit 10.1



[logo.jpg]




July 30, 2019
 
VIA EMAIL


Gavin D.K. Hattersley
 
Dear Gavin:


It is a pleasure to offer you the position of President and Chief Executive
Officer of Molson Coors Brewing Company (the “Company”), reporting to the
Company’s Board of Directors (the “Board”), on the following terms:
 
1.
Employment:  Your new position will begin on September 28, 2019 (the “Effective
Date”).  You shall have such duties, responsibilities, power and authority as
contemplated by the Third Amended and Restated Bylaws of the Company (as amended
from time to time, the “Bylaws”), and such other duties and responsibilities as
may be assigned to you by the Board commensurate with your position as President
and Chief Executive Officer.



2.
Base Salary:  Your starting gross annual salary will be USD $1,100,000 per year,
payable in accordance with the Company’s standard payroll practices and
procedures.



3.
Annual Molson Coors Incentive Plan (“MCIP”):  You are eligible to participate in
the annual MCIP subject to the plan rules.  MCIP rewards employees for the
achievement of corporate, team and/or individual performance results objectives
on the fiscal basis year which is the calendar year. The bonus target for your
position is currently 150% of your eligible earnings. Your actual payout for the
current year will be prorated based on the MCIP targets for each job you held
during the plan year. The incentive plan is reviewed on an annual basis and
details of the plan are subject to change to align with and support ongoing
business needs. 



4.
Long Term Incentive: You are eligible to participate in the Molson Coors
Long-Term Incentive Plan (“LTIP”) according to your grade role in the Company.
Your annual target LTIP value is reviewed on an annual basis and set by the
Board.  Grant Awards to eligible participants are typically made annually during
the Company’s compensation planning cycle which typically takes place in March
of each year. The actual award is based on an assessment of individual
performance within a determined range. You will be eligible for consideration of
a normal course annual grant in 2020, with a target value of USD $4,500,000.



5.
One-time Award: Subject to the approval of the Board, you will be granted, on or
around the Effective Date, a one-time equity award in the amount of
approximately USD $1,000,000 using standard methodology and vesting schedules
and compromised of the following elements: (1) 50% performance share units
(using the same measurement period as your March 2019 grant, i.e., FY2019-2021);
(2) 30% restricted stock units vesting in three years; and (3) 20% stock
options.





Molson Coors Brewing Company
 
1801 California Street Suite 4600 • Denver, Colorado • 80202 • USA
Tel. (303) 927-2416


MOLSON is a registered trademark of Molson Canada 2005, used under license.
COORS is a registered trademark of Coors Brewing Company, used under license.



--------------------------------------------------------------------------------



6.
Adjustments:  Executive compensation is reviewed annually by the Compensation
and Human Resources Committee (the “Committee”) and the Board, and adjustments
can be made to targets and ranges for base pay, MCIP or LTIP components of the
total compensation package. Additionally, the types of vehicles used by the
Company to fulfill the annual target compensation of the LTIP component are
reviewed annually and may be modified.



7.
Board:  You will also serve as a member of the Board subject to re-nomination or
re-election in accordance with the provisions of the Company’s Restated
Certificate of Incorporation and the Bylaws, each as in effect and as amended
from time to time.  You will not be entitled to any additional compensation for
your service as a member of the Board.



8.
Relocation: To the extent necessary and appropriate, the Company will provide
you with relocation assistance in accordance with its current policy regarding
relocation of executive roles.

 

9.
Executive Stock Ownership Policy; Clawback policy:  You will continue to be
subject to the company’s executive stock ownership guidelines, as the same may
be amended from time to time by the Committee, and that as the President and
Chief Executive Officer, you will be required to hold 6X of your base annual
salary in Molson Coors equity, as such term is defined in the stock ownership
guidelines.  Unless otherwise provided at the time of grant or otherwise
prohibited by applicable law, all compensation payable to you, including any
cash and/or equity awards paid to you as MCIP or LTIP is subject to the
Company’s recoupment policy for incentive compensation as approved by the
Committee and any such other policy for “clawback” of incentive or other
compensation as may be approved from time to time by the Board or the Committee,
including without limitation, any amendments or other policies which the Company
may be required to adopt under the Dodd-Frank Wall Street Reform and Consumer
Protection Act and implementing rules and regulations thereunder, or as
otherwise required by law.



10.
Additional Benefits and Perquisites:  You are eligible for:



•
participation in the Company’s US Severance Pay Plan, details of which will be
shared with you shortly;

•
participation in the Company’s Amended and Restated Change in Control Protection
Program at the level specified for the CEO role, which includes a 3.0x Change in
Control severance multiplier, subject to the terms and conditions contained
therein, as amended by the Committee from time to time;

•
twenty-five (25) days of paid vacation time each year, in addition to the
holidays and floating holiday allotment common to US employees;

•
participation in the Molson Coors Deferred Compensation Plan;

•
supplemental executive life insurance of up to six times your base pay;

•
annual executive physical (optional);

•
executive financial planning allowance of $833 (gross), payable monthly; and

•
other benefits common to similarly situated executives in the location of your
primary office.

 
You will also retain eligibility for your vested and grandfathered health,
retirement and insurance benefits accumulated during your service with the
Company and its subsidiaries, so long as such benefits remain available for
other similarly situated (and grandfathered) employees.
 
2

--------------------------------------------------------------------------------



11.
Entire Understanding/Termination of Employment Agreement: The Company and you
acknowledge that except as otherwise specified herein this letter constitutes
the entire understanding between the Company and you with respect to your
continued employment upon and after the Effective Date, and supersedes and
replaces any other prior agreement or other understanding, specifically the
Employment Agreement, dated November 5, 2015, between MillerCoors LLC and you.



12.
Governing Law and Arbitration: This letter shall be governed by and construed in
accordance with the laws of the State of Colorado, without reference to
principles of conflict of laws. Any dispute or controversy arising under or in
connection with this letter, except any action seeking injunctive relief to
enforce the Restrictive Covenant Agreements (as defined in the Acknowledgement),
shall be settled exclusively by arbitration in Denver, Colorado in accordance
with the rules for the resolution of employment disputes of the American
Arbitration Association then in effect. Judgment may be entered on the
arbitrator’s award in any court of competent jurisdiction. The arbitrator shall
have the discretion to award costs (including the arbitrator’s fee and fees and
disbursements of counsel) to the prevailing party as part of his award.

 
Again, Gavin, we are pleased to be extending you this offer, which is contingent
upon your acceptance of the conditions on the following Acknowledgement page and
the execution of the company’s Restrictive Covenant Agreements.


We hope for a mutually rewarding relationship. You should know, however, that
your employment is “at will”. That means you may terminate your employment at
any time, with or without cause or notice, and we reserve the same right in
accordance with the Restated Certificate of Incorporation and Bylaws. This “at
will” relationship may not be modified except in writing signed by the Chairman
of the Board of Directors.  Finally, the Company reserves the right to modify
its policies and the accompanying terms of your employment as it deems
appropriate.




 
Sincerely,
 
 
 
/s/ Andrew Molson
 
 
 
 
 
Andrew Molson

 
Chairman of the Board,

 
Molson Coors Brewing Company
 
 
 
 
 
 
 
 
 
/s/ Lee Reichert
 
 
 
 
 
Lee Reichert

 
Chief Legal and Corporate Affairs Officer & Corporate Secretary

 
Molson Coors Brewing Company



3

--------------------------------------------------------------------------------



ACKNOWLEDGEMENT
 
 
Your offer of employment is contingent upon your acceptance of the conditions
described below: 
 

Offer Contingencies.   I understand that this offer is contingent on my
acceptance of the forthcoming company’s agreements:   Confidentiality and
Intellectual Property Agreement, Use of Employee’s Likeness Agreement,
Non-Solicitation Agreement, and Non-Compete Agreement, forms of which are
attached as exhibits to the Change in Control Program (collectively, the
“Restrictive Covenant Agreements”).
 

Code of Business Conduct.  I understand that as part of my employment, I am
expected to conform my conduct to the highest level of ethical standards.  As
such, I understand that I must read and sign/accept the Molson Coors Code of
Business Conduct, as a condition of employment with our Company.  If I have any
exceptions, as outlined in the Code, I understand that this offer is contingent
on my agreement with any solution required by the Company’s management to
resolve the exception(s).
 

At-Will Employment Relationship.  I understand that upon accepting this offer of
employment and throughout my employment, I am an employee at-will.  I understand
that as an at-will employee, I or the Company, may terminate the employment
relationship at any time for any reason with or without notice. 
 

Policies.  I understand that in my job I will have access to all the Company
policies.  Following this offer are copies of some of those important policies –
Global IT Security & Acceptable Use Policy; US Discrimination and Harassment
Free Work Environment Policy; Global Employee Alcohol Policy; and Global Records
Management Policy.  In addition to reading these policies, I understand that it
is my responsibility to review any local policies/procedures as referenced in
these policies. I further understand that none of the Company’s policies,
procedures, guidelines, practices or plans are contracts or intended to change
the at-will nature of the employment relationship.  I understand that it is a
Company expectation and my responsibility to familiarize myself, understand and
comply with all policies.  By my signature, I confirm that I will conform my
conduct to the policies detailed above, as well as all of the Company’s
policies.
 

Amendment, Change or Modification.  I further understand that the Company, at
its sole discretion and at any time may with or without notice amend, change or
modify any of its policies, procedures, guidelines, practices or plans whether
or not addressed in this offer letter.
 

I accept the conditions described above and the offer to work.
 
 

 
Signature:   /s/ Gavin D.K. Hattersley                   
 

Date: July 30, 2019
Gavin D.K. Hattersley


4